MORRIS, Judge.
The failure of the record to show affirmatively that defendant was aware of the consequences of his pleas of guilty and to show affirmatively that his pleas were voluntarily and understanding^ entered entitles the defendant to have his pleas of guilty vacated and entitles him to replead to the charges. State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29 (1971). We find in the record no transcript of plea signed by the defendant nor any adjudication entered by the trial judge indicating that defendant freely, understandingly and voluntarily made the pleas. We must, therefore, order that defendant’s pleas of guilty be stricken and the matter remanded so that defendant may re-plead.
Discussion of defendant’s other assignments of error is not necessary.
New trial.
Judges Campbell and Parker concur.